F!
    eouK
;j SA« AN
2fll50EC-sg?M|i«^ ^
            <>       I   CT
        Hr^irja-E
                                            V.
            ^    o
                                            I
                              ^   ^   r--
                              S S ^
                                                        £ J           ±i o
                                                        8 =! g:         2
                                              riLLD^ f"? 'f
                                       iNTHCCOiirJOr^r^.^ §. ^
                                        ,\T5ANAHTCS1'^:,5?^-r ^ ^
                                        2015 DEC-9

                       05

                       rt
                                              'HE.flSTTLl^:-i*K
                           S>'



•si
U)
W
O
in
(i)
n
h)
•si

                 o          3
                                         n»
                                         o
                                         c:
                                                                  t     U'-
                                                                         —*
                                                                         ("•;
                 O
    ~   H-       a
    >p           r-         7^
                            l«»    c.
                                   Tn    O
      -=&        o
                                         -T7

                 P                , "O
                            u      ft

        t-/      i/^               p     §
                 c          ^      lA
      ?rp            -+•
                                         ro

                 r>                o     p
      so                    n      ir
            lT
            f
                 f-i'
                     IP
                            ra
                                         [y^
        LM                  rr>          oo
                 a
        o                   ^      n
        c*>      O
                           .t
                           -S